EXHIBIT 21 SUBSIDIARIES OF SPARTANNASH COMPANY Name Jurisdiction of Formation Other Names Under Which Business is Conducted Nash-Finch Company Delaware Bag ‘n Save Econofoods Family Fare Family Fresh Market Family Thrift Center Germantown Fresh Market No Frills Supermarkets Pick ‘n Save Prairie Market SunMart Foods Supermercado Nuestra Familia Wholesale Food Outlet Spartan Stores Distribution, LLC Michigan Market Development, LLC Michigan Jefferson Square (in IN) Market Street Plaza (in IN) Seaway Food Town, Inc. Michigan SpartanStores Fuel, LLC Michigan D&W Quick Stop Family Fare Quick Stop Forest Hill Fuel VG’s Quick Stop SpartanNash Associates, LLC Michigan Family Fare, LLC Michigan D&W Fresh Market D&W Pharmacy Family Fare Pharmacy Family Fare Supermarkets Forest Hills Pharmacy Forest Hills Foods VG’s Food Center VG’s Pharmacy Valu Land Prevo’s Family Markets, Inc. Michigan D&W Fresh Market D&W Pharmacy Family Fare Pharmacy Family Fare Supermarket MSFC, LLC Michigan MDV SpartanNash LLC Delaware MDV Erickson’s Diversified Corporation Wisconsin Fresh City Market LLC Wisconsin Grocery Supply Acquisition Corp. Delaware GTL Truck Lines, Inc. Nebraska Hinky Dinky Supermarkets Nebraska Nash Brothers Trading Company Delaware Super Food Services, Inc. Delaware T.J. Morris Company Georgia U Save Foods, Inc. Nebraska The Pharm of Michigan, Inc. Michigan Spartan Properties Management, Inc. Ohio Valley Farm Distributing Co. Ohio VFD Custer Pharmacy, Inc. Michigan Gruber’s Real Estate, LLC Michigan
